Title: To James Madison from William Pinkney, 17 July 1812
From: Pinkney, William
To: Madison, James


My dear Sir.
Baltimore. 17h. July 1812.
From the enclosed Extract from the “American” it would seem that our Consul at Lisbon has retired from his Station; and it is possible that he may not wish to return to it. If that should be so, will you permit me to mention my eldest Son (William) for your Consideration as his Successor in Case one shd. be appointed. He can have the best Recommendation from Merchants and others of all parties. He has been twice at Lisbon, and is there at this Moment.
I take the Liberty to name him to you rather by his own Desire than mine—and I beg to be understood as not intending in any Degree to press his Interests upon you. On the contrary it is my unfeigned wish that he may not even be thought of, if any Reason whatever exists against it. I have the Honour to be with true Respect & Attachment Dear Sir, Your faithful & Ob Servant
Wm Pinkney
